Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2,4 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (U.S. 2020/0292963) in view of Kubo et al. (U.S. 2020/0033752).
	Adachi et al. teach a toner supply device comprising 60Y (see Fig.s 1-2) for supplying toner to a developing device 6Y; the toner supply device including a toner container 32Y being a cylindrical rotating container 33Y having a spiral conveying rib 33b formed on the inner peripheral surface of the container for transporting the toner to the opening A and a paddle 34f (see Fig.9-10) for slidable on the inner surface of the container (see par. 98).
	Specifically, Adachi et al. teach all that is claimed except a remaining amount toner sensor positioned on an upstream side on or before the contact position of the paddle in the toner conveying direction. 
	Kubo et al. teach a toner supply device comprising 60 (see Fig.s 1-3) for supplying toner to a developing device 5; the toner supply device including a toner container 32 being a cylindrical rotating container 33 having a spiral conveying rib 331 formed on the inner peripheral surface of the container for transporting the toner to the opening. A remaining amount toner sensor 65/66 (Fig.3) or 65a,65b/66a,66b (Fig.14) is disposed along the length of the toner container (par.59-66). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Adachi et al. with a remaining amount toner sensor as described in Kubo et al. because an accurate measurement of the amount of remaining toner in the toner container can be obtained as taught in Kubo et al. Further, the Adachi et al. toner container modified with the Kubo et al. toner sensor along the length of the toner container would have the toner sensor positioned upstream on or before the contact position of the paddle in Adachi et al.
	Regarding claim 2, the remaining amount toner sensor 65/66 would be at the same position as the contact position and adjacent to an upstream side of the contact position of the paddle 34f in the toner container 33Y of Adachi et al. 
	Regarding claim 4, the remaining amount of toner is displayed on a control panel (par. 66).

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (U.S. 2020/0292963) in view of Kubo et al. (U.S. 2020/0033752) as applied to claims 1-2,4 above and further in view of Eun et al. (U.S. 5,787,320).
	The combination of Adachi et al. and Kubo et al taught supra discloses most of what is claimed. Kubo et al. additionally teach the toner remaining amount sensor will detect a toner low state and a toner empty state (see par.96). What is not taught is a toner consumption amount is accumulated after a toner low state is detected and to determine a toner empty state when the toner consumption amount is larger than a threshold and low state when the toner consumption is below the threshold.
	Eun et al. teach an image forming apparatus having a toner supply device 22, a toner remaining amount sensor 12 and a controller 20 (see Fig.1). As seen in Fig.6B, the toner consumption amount will be accumulated and when it exceeds a second threshold (step 622) a toner end state will be determined and when it is below the second threshold but above a first threshold (step 620) a toner low state will be determined. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Adachi et al. and Kubo et al. to have with Eun et al.’s toner state notification control system as described regarding Fig.6B because the operator will receive an early indication that the toner cartridge would need to be replaced before a toner end state is determined. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Okamura et al., Miyata, Mizuta, KR’525 and JP’793 all teach detecting a toner remaining state regarding cylindrical toner cartridges with interior spiral conveyance members that are relevent to the claimed invention. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852